 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    ANA MARIA GONZALEZ LOPEZ, et al.,                 CASE NO.: 1:17-CV-00864-AWI-JLT
12                               Plaintiffs,            ORDER CLOSING THE CASE
            v.
13                                                      (Doc. 41)
      COUNTY OF KERN, et al.,
14
                                  Defendants.
15
16           The parties have settled their case and have stipulated to the action being dismissed with
17   prejudice. (Doc. 41) The Federal Rules of Civil Procedure Rule 41 makes such stipulations
18   effective immediately with further order of the Court. Because all parties who have appeared in
19   the action signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of
20   San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to
21   close this action.
22
23   IT IS SO ORDERED.
24
         Dated:     March 5, 2019                              /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
